Title: From George Washington to William Carmichael, 10 June 1785
From: Washington, George
To: Carmichael, William



Sir,
Mt Vernon 10th June 1785.

It is with grateful pleasure I sit down to acknowledge the receipt of your favour of the 25th of March covering a triplicate of your letter of the 3d of December (which is the first that has been received), & a copy of the Count of Florida Blanca’s note to you.
I feel myself under singular obligation to you sir, as the mean of procuring two Jacks of the first race, to be sent me; but my gratitude for so condescending a mark of esteem from one of the first crowned heads in Europe, calls for a better expression than I have, to make suitable acknowledgements to His Catholic Majesty; especially too as his Majesty’s very valuable present was accompanied by a sentiment of approbation which cannot fail of making a lasting impression on my mind, & of becoming very dear to my remembrance.
It is to you Sir, I must stand further indebted for the manner of making known in terms most acceptable, the high sense I entertain of the Kings goodness. The Jacks are not yet arrived, but I hope they soon will, & the accot which you mean to transmit, of the mode of treating them for the propagation of mules, will be equally necessary & acceptable, for my management of them.
Mr Gardoqui is safely arrived at Philada—I have not had the honor of paying my compliments to him; but, as well for the respect I owe his sovereign, & his own great merit, as on acct of your recommendation of him, I shall be happy in every opportunity which shall offer of shewing him all the attention in my power.
Great Britain, viewing with eyes of chagrin & jealousy the situation of this Country, will not, for some time yet if ever, pursue a liberal policy towards it; but unfortunately for her the conduct of her ministers defeat their own ends: their restriction of our trade with them, will facilitate the enlargement of Congressional

powers in commercial matters, more than half a century wou’d otherwise have effected. The mercantile interests of this Country are uniting as one man, to vest the fœderal Government with ample powers to regulate trade & to counteract the selfish views of other nations: this may be considered as another proof that this Country will ever unite in opposition to unjust or ungenerous measures, whensoever or from whomsoever they are offered. I have the honor to be &c.

G: Washington

